Citation Nr: 0709243	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-21 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.  

2.  Entitlement to service connection for a low back 
disorder, to include as secondary to bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
June 1957 to May 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

The veteran was afforded a Travel Board hearing before the 
undersigned Veterans Law Judge in September 2006.  A 
transcript is associated with the veteran's claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran asserts that he currently has bilateral pes 
planus and a debilitating low back condition.  Specifically, 
it is the veteran's contention that his pes planus had an 
onset during, or was pre-existing yet aggravated by, his 
active military service, and that his back condition 
developed as a secondary condition.    

The veteran's service medical history is not available for 
review.  Upon inquiry to the National Personnel Records 
Center (NPRC), the RO received a response that if the 
veteran's records were ever in their custody, they would have 
been in an area which suffered a great deal of damage in the 
1973 fire at that facility.  In an effort to consider the 
evidence in a way most beneficial to the veteran's claim 
(heightened duty to apply 'benefit of the doubt'), and with 
an understanding that the Board must give an enhanced listing 
of reasons and bases for its decisions for 'fire-related' 
claims, the case must be remanded for further evidentiary 
development.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991). 

Specifically, the Board notes that the veteran does currently 
have pes planus, diagnosed in an October 2004 VA examination.  
While the condition was listed as mild, and there is indeed 
radiographic evidence showing normal feet, the Board 
nonetheless finds the 2004 diagnosis acceptable for 
establishing that the veteran does have a current disability 
in his feet.  As regards evidence of in-service consultation, 
diagnosis, or treatment for pes planus, there is no medical 
opinion of record.  There is, however, lay evidence from both 
the veteran and his brother (an Army veteran who also served 
in Germany) which shows that the veteran experienced and 
talked about pain in his feet and back while in the service.  
Not only is the veteran competent to report on symptoms such 
as pain (see Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992)), but the condition of pes planus is considered one 
that "lends itself to observation by a lay witness."  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  As such, the 
Board takes the lay statements of record as evidence of at 
least the in-service presence of pes planus.  Additionally, 
the Board notes that the veteran's DD Form 214 lists a 
Military Occupational Specialty (MOS) of Light Weapons 
Infantryman, a position which would require the veteran to be 
on his feet quite often.  The veteran's duty in this capacity 
could thus be evidence of a relationship between the 
development/aggravation of pes planus and service.  38 C.F.R. 
§ 3.303(a).   

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  The Board finds that the standards of McLendon are 
met in this case.  There is evidence of current pes planus as 
well as indicia that the condition was present in service.  
The veteran's service as an infantryman and complaints of 
pain both in service and at present are sufficient to suggest 
a possible causal or aggravating relationship between service 
and the current disability.  As such, the Board finds that a 
comprehensive medical examination is warranted to determine 
if the veteran's current pes planus was either caused or 
aggravated by his active service.  

As regards the veteran's claim for service connection for a 
low back condition, the Board notes that the record contains 
two cursory and conflicting opinions.  There is a letter of a 
private physician, dated in June 2003, which states that the 
veteran's low back pain is caused by his flat feet.  There is 
no associated rationale or objective diagnosis of a low back 
condition associated with this report.  Additionally, the 
Board is aware of the VA opinion which states that it is less 
likely than not that the veteran's low back condition, 
diagnosed in October 2004 as degenerative disc disease, was 
caused or is a result of pes planus.  There is, however, no 
associated rationale with this opinion, with the entirety of 
the examiner's statement being a brief sentence against a 
possible causal or aggravating relationship.  

As the veteran's claim for pes planus is being remanded, and 
as the medical opinions of record regarding the low back are 
perfunctory at best, given that the veteran's claim for 
service connection for a back condition is based on a 
potential secondary relationship between the back and feet 
conditions, the Board finds that the veteran should be given 
a new VA orthopedic examination addressing the etiology of 
his degenerative disc disease or any other currently present 
back disorder.  Specifically, the Board notes the 
aforementioned service of the veteran as an infantryman with 
his documented in-service complaints of back and feet pain 
(via lay testimony of his brother, a fellow serviceman), and 
requests that the opinion address not only the possibility of 
a secondary relationship, but also make mention of a possible 
direct connection between the veteran's current back 
disability and service.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature, approximate onset date or etiology 
of bilateral pes planus and any low back 
condition, to include degenerative disc 
disease, which may currently be present.  
Following a review of the relevant medical 
evidence in the claims file and any tests 
that are deemed necessary, the examiner is 
asked to provide an opinion on the 
following:

Is it at least as likely as not (50 
percent or greater probability) that 
the veteran's pes planus had an 
onset or is otherwise linked to any 
incident or event of the veteran's 
active service, to include his duty 
as an infantryman, or alternatively, 
if the evidence is clear and 
unmistakable that the veteran's 
bilateral pes planus pre-existed 
service, is the evidence clear and 
unmistakable that any increase in 
disability during service is due to 
the natural progression of the 
disorder.  Furthermore, the examiner 
is asked to opine on if it is at 
least as likely as not that any 
currently present back condition was 
caused by the veteran's military 
service directly or, alternatively, 
manifested as a secondary condition 
caused by the veteran's pes planus.  

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal or aggravating 
relationship; less likely weighs 
against the claim.  

With regards to the claim for 
service connection for pes planus 
based on aggravation of a pre-
existing condition, the Board 
advises that "aggravation" is 
defined for legal purposes as a 
chronic worsening of the underlying 
condition, as opposed to a temporary 
flare-up of symptoms.  A preexisting 
injury or disease will be considered 
to have been aggravated by active 
service where there is an increase 
in disability during service. Where 
the evidence shows that there was an 
increase in disability during 
service, there is a presumption that 
the disability was aggravated by 
service. In order to rebut the 
presumption of aggravation, there 
must be clear and unmistakable 
evidence (obvious or manifest) that 
the increase in severity was due to 
the natural progress of the 
disability. 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306(a) and (b) 
(2006).  There is no aggravation of 
a preexisting disease or injury if 
the condition underwent no increase 
in severity during service on the 
basis of all of the evidence of 
record pertinent to the 
manifestations of the disability 
prior to, during, and subsequent to 
service.  38 C.F.R. § 3.306(b) 
(2006).

The examiner is also requested to 
provide a rationale for any opinion 
expressed and is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

2.  After the development requested above 
has been completed to the extent possible, 
re-adjudicate the veteran's claims.  Ensure 
that all appropriate notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully satisfied.  If the benefits sought on 
appeal are denied, the veteran should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2006).




